Citation Nr: 1424871	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than December 22, 2010, for the grant of service connection for posttraumatic arthritis of the right middle finger (claimed as right hand middle finger).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to September 1983.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for posttraumatic arthritis of the right middle finger, retroactively effective from December 22, 2010.  The Veteran filed Notice of Disagreements (NODs) in March 2011 and June 2011, appealing the effective date assigned.  The RO issued Statements of the Case (SOCs) in June 2011 and September 2011.  In June 2011 and September 2011, the Veteran filed her Substantive Appeals.  Thus, the Veteran perfected a timely appeal of this issue.

In August 2011, the Veteran was afforded her requested hearing at the local RO before a Decision Review Officer (DRO).  In August 2012, the Veteran was afforded her requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference at the local RO in Lincoln, Nebraska.  Copies of these hearing transcripts have been associated with the claims file.

Following the most recent readjudication of this claim in the September 2011 SOC, additional medical and lay evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in August 2012.  38 C.F.R. §§ 20.800, 20.1304 (2013).  In addition, although the record was held open at the time of the Board hearing for the submission of this additional evidence, this 30-day period of time has elapsed.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with her paper claims file. 



FINDINGS OF FACT

1.  The Veteran separated from the active military service in 1983, and did not raise a claim of entitlement to service connection for the right middle finger disability within one year of discharge.

2.  On December 22, 2010, the Veteran first raised a claim of entitlement to service connection for the right middle finger disability.

3.  In a March 2011 rating decision, service connection for posttraumatic arthritis of the right middle finger was granted, effective December 22, 2010.

4.  No communication prior to December 22, 2010, may be interpreted as an informal claim of entitlement to service connection for the right middle finger disability.


CONCLUSION OF LAW

The criteria for an effective date prior to December 22, 2010, for the award of service connection for posttraumatic arthritis of the right middle finger have not been met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5103A, 5107, 5110, 5126, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for posttraumatic arthritis of the right middle finger.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in December 2010 before the grant of service connection for posttraumatic arthritis of the right middle finger was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  Her STRs and post-service VA treatment records have been obtained.  She was afforded the opportunity for personal hearings.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  As the issue before the Board is the proper effective date based on the procedural history and prior evidence of file, a VA medical opinion is unnecessary in this case.  

Furthermore, the Veteran was afforded a Board hearing in August 2012.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2013); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue as "an earlier effective date prior to December 22, 2010, for service-connection for post-traumatic arthritis of the right middle finger."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from AmVets.  Id.  The Veteran's representative noted the element of the claim that was lacking to substantiate the claim for benefits (i.e., evidence of an earlier dated claim for the right middle finger).  Id.  The representative and the AVLJ then asked questions regarding this lacking element of the claim.  Id. at 3-6.  The AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  Id. at 5-6.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Id.

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  The hearing focused on the element necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the evidence necessary to substantiate her claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

A March 2011 rating decision granted entitlement to service connection for posttraumatic arthritis of the right middle finger, effective December 22, 2010.  The Veteran contends that she is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the Veteran separated from the active military service in 1983.  It is not in dispute that she failed to submit a claim of entitlement to service connection for posttraumatic arthritis of the right middle finger within one year from her discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for posttraumatic arthritis of the right middle finger on December 22, 2010.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the December 22, 2010, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to December 22, 2010, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after December 22, 2010, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

In this regard, the Veteran testified at her Board hearing that she intended to file a claim of entitlement to service connection for the right middle finger when she originally filed a claim of entitlement to service connection for the right index finger in February 2006.  She testified that she explained to her representative, the County Veterans Service Officer in Douglas County, in February 2006, that she wanted to file a claim for her right middle finger.  The Veteran asserts that her representative filled out the procedural documents, and she just signed them and did not fill them out.  Thus, the Veteran argues that she was unaware that the forms were for the index finger, and not the middle finger.  Due to this lack of awareness regarding her procedural documents and the contents therein, the Veteran asserts that she should be awarded an earlier effective date back to February 2006.

In support of her assertions, the Veteran submitted an August 2012 statement from her prior representative, the County Veterans Service Officer in Douglas County.  The representative argued that he has followed the Veteran's claim for several years and could attest to the fact that the Veteran has always maintained that the claim was for the middle finger of the right hand.  The representative stated that, "[f]or some reason the claim was initially prepared to claim service injury to the right index finger.  It wasn't until much later that all parties realized the error; we have been trying to correct the record to reflect her initial intention without success."

After reviewing the record, the Board concludes that there are no testimonial documents submitted prior to December 22, 2010, which indicate an intent to file a claim of entitlement to service connection for posttraumatic arthritis of the right middle finger.  There are several documents from the Veteran and her representative dated from February 2006 to December 22, 2010.  However, all of these documents address the Veteran's right index finger, and make no mention of her middle finger.  The majority of these documents are signed by the Veteran herself.  The first mention of the Veteran's right middle finger is not until December 22, 2010.  Despite the Veteran's recent lay statements, none of the evidence suggests that the Veteran had any problem with or wanted to file a claim for her right middle finger until the December 22, 2010, claim was filed.  

The Board acknowledges that the Veteran and her prior representative are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., witnessing and intending to file a claim for the right middle finger.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, however, the issue on appeal, entitlement to an earlier effective date, hinges on when VA first received notice of the Veteran's intent to file for service connection for disability of the right middle finger.  The Veteran's and others lay statements regarding what they intended to do, unfortunately, does not effect this appeal as it depends on what was actually filed.  That is, although the Board is sympathetic to the Veteran's concerns, the RO was justified in acting upon the claims for specific disabilities actually filed, and there is no basis in VA law or regulations to provide an earlier effective date for a claim for another disability later filed based on the contention that there was an intent to file it earlier.  To reiterate, prior to December 22, 2010, the Veteran and her representative did not refer to or mention the right middle finger, and instead the Veteran signed multiple documents that referred to the index finger.  The Board can find no basis for a finding that the Veteran made a claim for middle finger disability prior to December 22, 2010.

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's right middle finger claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that her claim, be it formal or informal, of entitlement to service connection for posttraumatic arthritis of the right middle finger was filed earlier than December 22, 2010.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of December 22, 2010, is appropriate and there is no basis for an award of service connection for posttraumatic arthritis of the right middle finger prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to an effective date earlier than December 22, 2010, for the award of service connection for posttraumatic arthritis of the right middle finger is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


